By Judge Jane Marum Roush
This matter came on for a hearing on October 1, 1999, on the plaintiffs motion for a nonsuit and the defendant’s opposition thereto. At that time, the Court took the motion under advisement. The Court has now had the opportunity to review the pleadings in this case, as well as in three previous cases filed by the plaintiff against the defendant alleging the same cause of action. For the reasons stated below, the plaintiffs motion for a nonsuit will be denied.
PlaintifFMarjorie Bissainthe alleges that on November 4,1994, defendant Jennifer Sheerin negligently caused her car to collide with a car in which the Plaintiff was a passenger and that the Plaintiff was injured as a result.
That relatively simple set of facts has resulted in four lawsuits in this Court by Ms. Bissainthe against Ms. Sheerin. The first, At Law No. 144344, was filed on August 16, 1995. Trial was scheduled for July 9, 1996, but the plaintiff took a nonsuit on July 2, 1996. The second lawsuit, At Law No. 157398, was filed on December 9,1996. Service of process was not effected on the Defendant within one year. The second case was nonsuited without prejudice on February 27, 1998. The third lawsuit, At Law No. 171079, was filed on April 22, 1998. It was nonsuited without prejudice on March 15, 3999. The fourth lawsuit, the present suit, was filed on May 17, 1999. Trial has been scheduled for March 21,2000. Plaintiff now seeks a fourth nonsuit.
Under Va. Code Ann. § 8.01-380(B):
*51Only one nonsuit may be taken to a cause of action or against the same party to the proceeding, as a matter of right, although the court may allow additional nonsuits or counsel may stipulate to additional nonsuits. The court, in the event additional nonsuits are allowed, may assess costs and reasonable attorney’s fees against the nonsuiting party.
The Court has reviewed the previous three cases filed by Ms. Bissainthe against Ms. Sheerin. It is not at all clear that the judge who entered the nonsuit orders in the second and third cases was made aware that the Plaintiff had already taken her one nonsuit as of right. The Defendant was certainly unaware of the second and third nonsuits. Nevertheless, the Court is now aware that Ms. Bissainthe has had three prior nonsuits in this case. She has offered no reason why a fourth nonsuit should be granted.
The motion for a nonsuit will be denied. If Ms. Bissainthe does not wish to proceed with this case, she may nonsuit the case, but it must be with prejudice.